Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Amendment
The amendment filed on 7/15/2021 has been received and claims 6-10, 12-14, 16-20, and 23-25 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2021 has been entered.

Claim Objections
Claim 7 is objected to because of the following informalities:  in line 2, delete “,” after “unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-10, 12-14, 16-20, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, there is no written description support for the limitation that the replaceable unit is comprised of “a temperature sensor” within the Specification (see p. 7 lines 4-7 which discloses that the volatile composition dispenser is comprised of a temperature sensor).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, 12-14, 16-20, and 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 6 and 14, it is not clear whether it is the volatile composition dispenser or the replaceable unit that is comprised of “a temperature sensor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-10 and 12-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Valenzona (4258004), Yamasaki (20070258865), Taiwan Wood Congratulation (JP 3059463), and Scannell (20050185398) or Ivri (20080142624).
As to Claims 6-7 and 12-13, Rodgers (‘387) discloses a volatile composition dispenser (10) comprising a housing (12) and a replaceable unit (16/68, 18), wherein the housing (12) comprises an attachment means (76) configured to attach the volatile composition dispenser (10) to an object (see p. 3 [0026]), the replacement unit (16/68, 18) comprising: 
2 to about 0.5 cm2;
a space (i.e. space between and around sidewalls and material 98) defined intermediate the inner wall (as shown in Figures 4-5 where inner sidewall surfaces as well as the inner surface of the bottom wall where 98 contacts the container 18) and the material (98), wherein at least a portion of the liquid phase volatile composition is configured to evaporate into the space to create a saturated vapor phase volatile composition within the space (see Figures 4-5, p. 3 [0027], p. 4 [0030]-[0031]); and
a power source receiving space (i.e. within 16, space occupied by 56) joined with the volatile composition container (18), the power source receiving space (i.e. within 16, space occupied by 56) capable of receiving a power source (16, 56) (see Figures 1-2, 4-5, and 7),
wherein the power source is a battery (56) (see p. 2 [0026] – 5th – 6th lines from the bottom on right column);
wherein the power source (16, 56) is configured to power a fan (14); and
wherein the material (98) is selected from the group consisting of: a porous media, a wick, a membrane, and combination thereof (see p. 3 [0027] – lines 32-34).
Rodgers (‘387) does not appear to specifically teach that the attachment means is a clip, or said volatile composition container comprises at least one projection extending from the inner 2 to about 0.20 cm2, nor that the volatile composition dispenser is comprised of a temperature sensor.
It was known in the art at the time of invention to provide an inlet orifice and an outlet orifice having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 and at least one projection from an inner wall of a volatile composition container. Valenzona (‘004) discloses a volatile composition container (10) comprising an inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an inner wall (48, 58) and at least one projection (52, 50, 56, 59) extending into said volatile composition container (10) from said inner wall (see Figure 1), wherein at least one projection (52, 59) is configured to engage a material (30) to maintain said material (30) at a distance away from said inner wall (see Figure 1), and a space (15) defined intermediate said inner wall (48, 58) and the surfaces of said material (30) (see Figure 1), wherein said space is configured to receive the vapor phase volatile composition (see Figure 1), and wherein the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) and the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 (i.e. depending on the amount of the overlap between 16 and 20) capable of inhibiting molecular diffusion of the volatile composition through the orifices without force from a fan, in order to hold the material in place (see Col. 4 lines 9-14). It would have been obvious to one of ordinary skill in this art at the time of invention to provide an inlet orifice and an outlet orifice having a 2 to about 0.20 cm2 and at least one projection from an inner wall of a volatile composition container in the volatile composition container of Rodgers in order to allow air flow through the volatile composition container for emission of the volatile composition and to securely retain the material within the container as shown by Valenzona.
While Valenzona (‘004) appears to teach more than two (such as three) openings which form the inlet orifice(s) and outlet orifice(s) (see Figures 1-3), neither Rodgers (‘387) nor Valenzona (‘004) appears to specifically teach that the volatile composition container is comprised only of one inlet orifice and one outlet orifice. However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of Rodgers as modified by Valenzona as a matter of choice in order to allow/limit air flow through the volatile composition container so as to control amount of emission of volatile composition from therein. Only the expected results would be attained. 
Moreover, it was known in the art at the time of invention to provide only one inlet orifice and only one outlet orifice in a unit/device used with a volatile composition. Yamasaki (‘865) discloses a unit (1) comprising a shell (see Figures 4-12, p. 5 [0112]) defining a volatile composition container (10, 10b) and a power source receiving space (11 - 11a, 11b) (see Figures 2, 4, and 6), 
wherein the volatile composition container (10, 10b) comprises:
a high surface area material (30) disposed within the volatile composition container (10, 10b) (see Figures 1 and 4);
only one inlet orifice (16) (see Figures 1 and 3-4); 

wherein the outlet orifice (15) is offset with respect to a central longitudinal axis from the inlet orifice (16) to create a tortuous path through the volatile composition container, 
an inner wall and at least one projection (14, 14a) extending into said volatile composition container (1) from said inner wall (see Figure 1), wherein at least one projection (14, 14a, 10b) is configured to engage a material (3 - 30, 31, 32, 33) to maintain said material (3 - 30, 31, 32, 33) at a distance away from said inner wall (see Figures 1 and 4), and a space defined intermediate said inner wall and the surfaces of said material (30) (see Figures 1, 4, 6, 8, 12, and 14), wherein said space is configured to receive the vapor phase volatile composition (see Figures 1, 4, 6, 8, 12, and 14),
in order to hold the material in place (see p. 4 [0090]) and to allow air/wind to pass through the volatile composition container so as to emit chemical therein into an atmosphere (see p. 4 [0075]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of the replaceable unit of Rodgers as modified by Valenzona as a known configuration in order to allow air/wind to pass through the volatile composition container to emit chemical therein into an atmosphere as shown by Yamasaki.
As to the limitation that the attachment means is a clip, it was known in the art at the time of the invention to provide a clip as a means to attach a volatile composition dispenser to an object. Taiwan Wood Congratulation (‘463) discloses a volatile composition dispenser (see Figures 1 and 4-5) comprising a housing (1) and a replaceable unit (3 or aroma within 2), wherein the housing (1) comprises a clip (6, 6A) configured to attach the volatile composition 
As to the limitation that the volatile composition dispenser is comprised of a temperature sensor, it was known in the art at the time of the invention to provide a temperature sensor for use in a volatile composition dispenser. Scannell (‘398) discloses a volatile dispenser (see Figures 91-109) comprised of: 
a volatile composition container (959; 1009; 1012; );
a power source receiving space joined with the volatile composition container (see Figures 92-104), the power source receiving space capable of receiving a power source, and
a temperature sensor (see entire document, particularly p.  [1507]),
in order to determine and monitor temperature.
Ivri (‘624) also discloses a volatile composition dispenser (100; 1000) comprised of a housing (1002) and a replaceable unit (1001) (see Figures 10-11), 
the replaceable unit (1001) comprising: 
 a volatile composition container (see p. 5 [0053] – line 8);
a power source receiving space (i.e. where 103 is located) joined with the volatile composition container (see Figures 10-11), the power source receiving space capable of receiving a power source (1003), and
th – 11th lines from the bottom),
in order to monitor temperature of the environment so as to adjust emission of the volatile composition depending on sensed temperature to ensure adequate amount of the volatile composition is present in the environment (see entire document, particularly p. 5 [0052] – 7th – 11th lines from the bottom).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a temperature sensor in the volatile composition dispenser of Rodgers as modified by Valenzona, Yamasaki, and Taiwan Wood Congratulation in order to monitor temperature so as to ensure the volatile composition emission is maintained at the desired level as shown by Scannell or Ivri.

 As to Claims 8-10, while Rodgers (‘387) does not appear to specifically disclose that the material has a volume of about 2 cm3 to about 16 cm3, or has an exposed surface area of about 5 cm2 to about 50 cm2, or that the volume of the volatile composition within the material is from about 1.5 ml to about 12 ml, it would have been well within the purview of one of the ordinary skill in the art at the time of the invention to provide any desired size/dimension that fits within the volatile composition container and that will provide desired/adequate quantity of the volatile composition into the environment/atmosphere. Only the expected results would be attained.
Thus, Claims 6-10 and 12-13 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Rodgers (‘387), Valenzona (‘004), Yamasaki (‘865), Taiwan Wood Congratulation (‘463), and Scannell (‘398) or Ivri (‘624).

Claims 14, 16-20, 23, and 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Butler (20070257130), Valenzona (4258004), Yamasaki (20070258865), Taiwan Wood Congratulation (JP 3059463), and Scannell (20050185398) or Ivri (20080142624).
As to Claims 14, 16-17, and 23, Rodgers (‘387) discloses a volatile composition dispenser (10) comprising a housing (12) and a replaceable unit (16/68, 18), wherein the housing (12) comprises an attachment means (76) configured to attach the volatile composition dispenser (10) to an object (see p. 3 [0026]), the replacement unit (16/68, 18) comprising: 
a volatile composition container (18) comprising: 
a high surface area material (98) disposed within the volatile composition container (18) (see Figures 4-5); 
an inlet orifice (96) (see Figures 4-5, p. 4 [0030] – lines 12-16); 
an outlet orifice (84) (see Figures 1 and 4-5, p. 4 [0030] – lines 12-17);
an air flow path (i.e. path of air as shown by arrows in Figures 4-5) defined between the high surface area material (98) and the extending from the inlet orifice (96) to the outlet orifice (84) (see Figures 4-5);
wherein the inlet orifice (96) is capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.5 cm2, where the inlet orifice (96) and the outlet orifice (84) are capable of being sized such as to inhibit evaporative losses of a volatile composition within the volatile composition container;
wherein the outlet orifice (84) can be offset with respect to a central longitudinal axis from the inlet orifice (96) (see Figure 5) to create a tortuous path through the volatile composition container (18); and

wherein the power source (56) is a battery (see p. 2 [0026] – 5th – 6th lines from the bottom on right column); and
wherein the material (98) is selected from the group consisting of: a porous media, a wick, a membrane, and combination thereof (see p. 3 [0027] – lines 32-34).
Rodgers (‘387) does not appear to specifically teach that the attachment means is a clip, or the replaceable unit is comprised of a shell defining the volatile composition container and the power source receiving space, or that the volatile composition container is comprised of one inlet orifice and one outlet orifice, nor that the one inlet orifice and the one outlet orifice have a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2, or that the volatile composition dispenser is comprised of a temperature sensor.
As to the limitation that the replaceable unit is comprised of a shell defining a volatile composition container and a power source receiving space, it was known in the art at the time of invention to provide a unit comprised of a shell that defines a volatile composition container and a power source receiving space. Butler (‘130) discloses a replaceable unit (16) (see Figure 3) comprising a power source (within 22 – see p. 5 [0105] – lines 1-2 and [0106]) and a volatile composition container (24) (see p. 5 [0105] – lines 2-3), wherein the replaceable unit (16) comprises a shell (32, 34, 36, 38, 30) that contains both the volatile composition container (24) and the power source (i.e. batteries within 22) (see Figure 3, p. 5 [0106]-[0107]), in order to allow user to purchase and replace the power source receiving space and the volatile composition container at once (see p. 5 [0111]). It would have been obvious to one of ordinary skill in this art 
As to the limitation that the inlet orifice and the outlet orifice have a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2, it was known in the art at the time of invention to provide inlet and outlet orifices having a cross-sectional area in the range of about 0.008 cm2 to about 0.2 cm2 in a volatile composition container. Valenzona (‘004) discloses a volatile composition container (10) comprising an inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), an outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11), a material (30) disposed within the volatile composition container (10), and an air flow path (15) defined between said material (30) and a shell (12, 14) and extending from the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) to the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) (see Figures 1-2), wherein the inlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) and the outlet orifice (opening formed from 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) are capable of having a cross-sectional area in the range of about 0.008 cm2 to about 0.20 cm2 (i.e. depending on the amount/extend of the overlap between 16 and 20 – see Figures 2-3, Col. 3 lines 8-11) capable of inhibiting molecular diffusion of the volatile composition through the one inlet and one outlet orifices (openings formed from overlap of 16 and 20) without force from a fan, in order to adjust the amount of air circulation through the volatile composition container as desired/required (see Col. 3 lines 10-11). It would have been obvious to one of ordinary skill in this art at the time of invention to adjust the overlap of inlet and outlet orifices to 2 to about 0.20 cm2 in the volatile composition container of Rodgers in order to limit/adjust air circulation through the volatile composition container so as to control amount of the volatile composition emitted as shown by Valenzona.
While Valenzona (‘004) appears to teach more than two (such as three) openings which form the inlet orifice(s) and outlet orifice(s) (see Figures 1-3), none of Rodgers (‘387) and Valenzona (‘004) appears to specifically teach that the volatile composition container is comprised only of one inlet orifice and one outlet orifice. However, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of Rodgers as modified by Butler and Valenzona as a matter of choice in order to allow air flow through the volatile composition container for emission of volatile composition from therein. Only the expected results would be attained. 
Moreover, it was known in the art at the time of invention to provide only one inlet orifice and only one outlet orifice in a unit/device used with a volatile composition. Yamasaki (‘865) discloses a unit (1) comprising a shell (see Figures 4-12, p. 5 [0112]) defining a volatile composition container (10, 10b) and a power source receiving space (11 - 11a, 11b) (see Figures 2, 4, and 6), 
wherein the volatile composition container (10, 10b) comprises:
a high surface area material (30) disposed within the volatile composition container (10, 10b) (see Figures 1 and 4);
only one inlet orifice (16) (see Figures 1 and 3-4); 
only one outlet orifice (15) (see Figures 1, 4, and 6);

in order to allow air/wind to pass through the volatile composition container so as to emit chemical therein into an atmosphere (see p. 4 [0075]).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide only one inlet orifice and only one outlet orifice in the volatile composition container of the replaceable unit of Rodgers as modified by Butler and Valenzona as a known configuration in order to allow air/wind to pass through the volatile composition container to emit chemical therein into an atmosphere as shown by Yamasaki.
As to the limitation that the attachment means is a clip, it was known in the art at the time of the invention to provide a clip as a means to attach a volatile composition dispenser to an object. Taiwan Wood Congratulation (‘463) discloses a volatile composition dispenser (see Figures 1 and 4-5) comprising a housing (1) and a replaceable unit (3 or aroma within 2), wherein the housing (1) comprises a clip (6, 6A) configured to attach the volatile composition dispenser to an object (see Figures 1 and 3-5) in order to dispense an aroma into a desired environment (see English translation, Overview/Problem). It would have been obvious to one of ordinary skill in this art at the time of invention to provide a clip as the attachment means in the volatile composition dispenser of Rodgers as modified by Butler, Valenzona, and Yamasaki as a known alternate configuration in order to attach the volatile dispenser to an object so as to enable dispensing of an aroma/fragrance into an environment as shown by Taiwan Wood Congratulation.
As to the limitation that the volatile composition dispenser is comprised of a temperature sensor, it was known in the art at the time of the invention to provide a temperature sensor for 
a volatile composition container (959; 1009; 1012);
a power source receiving space joined with the volatile composition container (see Figures 92-104), the power source receiving space capable of receiving a power source, and
a temperature sensor (see entire document, particularly p.  [1507]),
in order to determine and monitor temperature.
Irvin (‘624) also discloses a volatile composition dispenser (100; 1000) comprised of: 
a housing (1002) and a replaceable unit (1001) (see Figures 10-11), the replaceable unit (1001) comprising: 
a volatile composition container (see p. 5 [0053] – line 8);
a power source receiving space (i.e. where 103 is located) joined with the volatile composition container (see Figures 10-11), the power source receiving space capable of receiving a power source (1003), and
a temperature sensor (see entire document, particularly p. 5 [0052] – 10th – 11th lines from the bottom),
in order to monitor temperature of the environment so as to adjust emission of the volatile composition depending on sensed temperature to ensure adequate amount of the volatile composition is present in the environment (see entire document, particularly p. 5 [0052] – 7th – 11th lines from the bottom).
It would have been obvious to one of ordinary skill in this art at the time of invention to provide a temperature sensor in the volatile composition dispenser of Rodgers as modified by Butler, Valenzona, Yamasaki, and Taiwan Wood Congratulation in order to monitor temperature 

As to Claims 18-20, while Rodgers (‘387) does not appear to specifically disclose that the material has a volume of about 2 cm3 to about 16 cm3, or has an exposed surface area of about 5 cm2 to about 50 cm2, or that the volume of the volatile composition within the material is from about 1.5 ml to about 12 ml, it would have been well within the purview of one of the ordinary skill in the art at the time of the invention to provide any desired size/dimension that fits within the volatile composition container and that will provide desired/adequate quantity of the volatile composition into the environment/atmosphere. Only the expected results would be attained.

As to Claim 25, while Rodgers (‘387) does not appear to specifically teach that said inlet orifice and said outlet orifice have a cross-sectional area in the range of about 0.01 cm2 to about 0.2 cm2, it would have been well within the purview of one of ordinary skill in the art at the time of the invention to provide an appropriate and desired dimension of orifices such as a cross-sectional area in the range of about 0.01 cm2 to about 0.2 cm2 in the volatile composition container of Rodgers as modified by Butler, Valenzona, Yamasaki, Taiwan Wood Congratulation, and Scannell or Ivri in order to allow air to flow through and past the high surface area material within the volatile composition container so as to allow the volatile composition to be emitted therefrom into the environment. Only the expected results would be attained.
.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rodgers (20030051387) in view of Butler (20070257130), Valenzona (4258004), Yamasaki (20070258865), Taiwan Wood Congratulation (JP 3059463), and Scannell (20050185398) or Ivri (20080142624) as applied to claim 14 above, and further in view of Colombo (20100269826).
Rodgers (‘387), Butler (‘130), Valenzona (‘004), Yamasaki (‘865), Taiwan Wood Congratulation (‘463), and Scannell (‘398) or Ivri (‘624) are relied upon for disclosure described in the rejection of claim 14 under 35 U.S.C. 103(a).
	Neither Rodgers (‘387) or Butler (‘130) or Valenzona (‘004) or Yamasaki (‘865) or Taiwan Wood Congratulation (‘463) or Scannell (‘398) nor Ivri (‘624) appears to specifically teach that the volatile composition container (18) comprises a baffle for directing air through the air flow path.
It was known in the art at the time of invention to provide a baffle in a unit comprising a volatile composition container. Colombo (‘826) discloses a unit (see Figure 2) comprising a volatile composition container (2) and a power source receiving space (3), wherein the volatile composition container (2) comprises:
a high surface area material (13) disposed within the volatile composition container (2) (see Figures 2-4); and
a baffle (16) for directing air through an air flow path (see Figures 2, 5, and 9),

It would have been obvious to one of ordinary skill in this art at the time of invention to provide a baffle in the volatile composition container of the replaceable unit of Rodgers as modified by Butler, Valenzona, Yamasaki, Taiwan Wood Congratulation, and Scannell or Ivri in order to direct air/wind flow to capture evaporated volatile composition so to propel and emit chemical therein into an atmosphere as shown by Colombo.
Thus, Claim 24 would have been obvious within the meaning of 35 U.S.C. 103(a) over the combined teachings of Rodgers (‘387), Butler (‘130), Valenzona (‘004), Yamasaki (‘865), Taiwan Wood Congratulation (‘463), Scannell (‘398) or Ivri (‘624), and Colombo (‘826).

Response to Arguments
Applicant’s arguments with respect to claim(s) 6 ad 14 have been considered but are moot because the new ground of rejection does not rely on the new combination of references applied in the prior rejection of record for the teaching or matter specifically challenged (i.e. newly added limitation) in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references relate either to the field of the invention or subject matter of the invention, but are not relied upon in the rejection of record: 20090073694, 20090261178.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINA M YOO/            Primary Examiner, Art Unit 1799